Citation Nr: 0714892	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-04 157 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to June 
1975 and served in the Air National Guard from July 1975 to 
August 1984.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In June 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.  

The Board notes that the veteran withdrew his claims for 
service connection of diabetes mellitus, proliferative 
diabetic retinopathy, and peripheral neuropathy of the lower 
extremities at the June 2005 hearing.  Thus, those issues are 
outside the scope of this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reveals that the veteran's March 1984 Air National 
Guard examination report includes a diagnosis of psoriasis; 
however, the veteran's periods of National Guard service are 
unverified.  There are no earlier clinical findings of 
psoriasis documented in the record.  The Board notes that 
service connection may be granted for disability resulting 
from disease incurred or aggravated while performing active 
duty for training in the National Guard.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002).  Thus, a remand for 
additional development is warranted in this case.



Accordingly, the case is REMANDED for the following actions:

1.  Please verify the veteran's periods of 
active duty for training and inactive duty 
training in the Missouri Air National 
Guard.  

2.  If the diagnosis of psoriasis in March 
1984 is shown to be during a period of 
active duty for training in the Missouri 
Air National Guard, the veteran's claims 
file should be forwarded to the February 
2003 skin disease examiner for a 
supplemental medical nexus opinion.  The 
February 2003 skin disease examiner should 
specifically comment on whether or not it 
is at least as likely as not that the 
veteran's diagnosis of psoriasis noted on 
the March 1984 Air National Guard 
examination report is related to his 
currently diagnosed extensive psoriasis.

Please send the claims folder to the 
veteran's February 2003 skin disease 
examiner for review.  

3.  If the February 2003 VA skin examiner 
is not available to offer such opinion, 
then the veteran should be afforded with 
another medical examination to determine 
the nature and etiology of any skin 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with the 
examination.  The examiner should state 
whether any skin disorder found on 
examination is more likely than not (i.e., 
probability of more than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service (including 
any period of active duty for training in 
the Missouri Air National Guard) or any 
other incident thereof.  

Please send the claims folder to the 
examiner for review in conjunction with the 
examination.  

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




